


 HR 1830 ENR: To extend the authorities of the Andean

U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		One Hundred Tenth Congress of the United States of
		  America
		At the First SessionBegun and held
		at the City of Washington on Thursday, the fourth day of January, two thousand
		and seven
		H. R. 1830
		
		AN ACT
		To extend the authorities of the Andean
		  Trade Preference Act until February 29, 2008.
	
	
		1.Extension of Andean Trade
			 Preference Act
			(a)ExtensionSection 208(a) of the Andean Trade
			 Preference Act (19 U.S.C. 3206(a)) is amended by striking June 30,
			 2007 and inserting February 29, 2008.
			(b)Repeal of
			 conditional extensionsSection 208 of the Andean Trade Preference
			 Act (19 U.S.C. 3206) is amended—
				(1)by striking
			 (a) Termination.—Subject to subsection (b), no
			 and inserting No; and
				(2)by striking
			 subsection (b).
				2.Treatment of
			 certain apparel articlesSection 204(b)(3)(B) of the Andean Trade
			 Preference Act (19 U.S.C. 3203(b)(3)(B)) is amended—
			(1)in
			 clause (iii)—
				(A)in subclause
			 (II)—
					(i)by
			 striking Subject to section 208, the and inserting
			 The; and
					(ii)by striking 4 succeeding 1-year
			 periods and inserting 5 succeeding 1-year periods;
			 and
					(B)in subclause
			 (III)—
					(i)by
			 striking means 2 percent and inserting
						
							means—(aa)2
				percent
							;
					(ii)by
			 striking the period at the end and inserting ; and; and
					(iii)by
			 adding at the end the following:
						
							(bb)for the 1-year period beginning
				October 1, 2007, the percentage determined under item (aa) for the 1-year
				period beginning October 1, 2006.
							;
				and
					(2)in clause
			 (v)(II)—
				(A)by striking
			 Subject to section 208, during and inserting
			 During; and
				(B)by striking
			 3 succeeding 1-year periods and inserting 4 succeeding
			 1-year periods.
				3.Merchandise
			 processing feesSection
			 13031(j)(3)(A) of the Consolidated Omnibus Budget Reconciliation Act of 1985
			 (19 U.S.C. 58c(j)(3)(A)) is amended by striking September 30,
			 2014 and inserting October 14, 2014.
		4.Time for payment
			 of corporate estimated taxesSubparagraph (B) of section 401(1) of the
			 Tax Increase Prevention and Reconciliation Act of 2005 is amended by striking
			 114.25 percent and inserting 114.50
			 percent.
		
	
		
			Speaker of the House of Representatives.
		
		
			Vice President of the United States and President of the
			 Senate.
		
	
